       Case 1:17-cv-00072-DLH-CRH Document 13 Filed 03/11/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Red-D-Arc, Inc., a Nevada Corporation,          )
                                                )
                Plaintiff,                      )       ORDER
                                                )
        vs.                                     )
                                                )
Pro Tank Products, Inc., a North Dakota         )
corporation,                                    )       Case No. 1:17-cv-072
                                                )
                Defendant.                      )


        On June 30, 2020, the court issued an order directing plaintiff to file a report updating it on

the status of this action. (Doc. No. 11). On August 3, 2020, plaintiff filed a status report, advising:

               Red-D-Arc submits the following status report to the Court. In doing so it
        incorporates by reference the status report filed by Red-D-Arc with this Court on
        May 20, 2019, along with the Order of the United States Bankruptcy Court, District
        of Montana attached to the May 20, 2019 status report.

                 Red-D-Arc was unable to retrieve its equipment due to severe storm
        damage to the equipment. It has recently initiated an action in Montana Fifteenth
        Judicial District Court, Sheridan County, Case No. DV-46-2019-42 against Pro Tank
        Products insurance agency, Deshaw Agency Inc. As a result, Red-D-Arc will dismiss
        its action in this Court.

(Doc. No. 12). Approximately seven months have passed with no apparent activity since plaintiff

filed its last report. Consequently, the court directs plaintiff to file another report by March 26,

2021, further updating it on the status of this matter. If it is still plaintiff's intent to dismiss this

action, then it should file the appropriate motion.

        IT IS SO ORDERED.

        Dated this 11th day of March, 2021.
                                                        /s/ Clare R. Hochhalter
                                                        Clare R. Hochhalter, Magistrate Judge
                                                        United States District Court
